DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second group of components” of Claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor(or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claim 1 recites the limitation “a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group of components” in Lines 10-11. Independent Claim 8 recites the limitation “a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group” in Lines 8-9. Independent Claim 13 recites the limitation “a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group” in Lines 8-9 of Claim 13. It is unclear from the specification and drawings what this second group of components is in reference to. Therefore, applicant has failed to particularly point out and distinctly claim the inventive subject matter of Claims 1, 8 and 13. 

	Furthermore, Lines 13-15 of Claim 1 recite the limitation “determining prior to assembly a parameter value, the parameter value being in the form of a dimension or identifier to characterize a physical property of a component of the drug delivery device and which is relevant for the performance and accuracy of the drug delivery device, specific to [...] the second group of components.” Similar limitations can be found in both Claims 8 and 13. A parameter value cannot be associated with a group of structures that have not been identified in the claims, drawings or specification. Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. For the purposes of examination, the “second group of components” is taken to mean any part of the drug assembly that is stationary and attached to the piston or piston drive member. Appropriate correction and/or clarification is required.

Claims 1-2, 4-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “wherein at least a second parameter value, the second parameter value being in the form of a dimension or identifier, is determined, the correction data comprising a number of correction values.” It is unclear from the claim what the relationship the second parameter value has to the method of Claim 1 and whether the second correction value is related to the correction data or correction values. Furthermore, the claim suffers from grammatical shortcomings. Examiner requests that the claim be rewritten to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under35 U.S.C. 102(a)(1) as being anticipated by Munk (USPN 7,500,959).

Re Claim 1, Munk discloses a method of assembling a drug delivery device comprising the steps of: providing a plurality of components which in an assembled state form a processor- controlled drug delivery device (Munk Fig. 1a), the drug delivery device comprising a drug filled cartridge (11), the cartridge comprising an outlet (111) and an axially displaceable piston (112), the plurality of components comprising: a first group of components adapted to move during drug expelling, the first group of components comprising an axially displaceable piston drive member (13) adapted to engage the piston of a cartridge, and a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group of components (wherein cartridge 11 is stationary - Munk Fig. la; Col.5 Lines 7-11), and a processor (18) with memory (17) (Munk Col. 5 Lines 60-67), determining prior to assembly a parameter value, the parameter value being in the form of a dimension or identifier to 

Re Claim 2, Munk further discloses wherein at least a second parameter value, the second parameter value being given in the form of a dimension or identifier, is determined, the correction data comprising a number of correction values (Munk Col. 5 Line 1 to Col. 6 Line 58).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilersen (USPN 7,922,096).

Re Claim 6, Eilersen discloses a method of manufacturing a drug cartridge comprising the steps of: providing a drug-filled cartridge (10) (Eilersen Fig. 1) the drug-filled cartridge (10) comprising an outlet and an axially displaceable piston (Eilersen Col. 7 Lines 39-44), determining at least one parameter value to characterize a physical property of a component of the drug . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under35 U.S.C. 103 as being unpatentable over Munk (USPN 7,500,959) in view of Eilersen (USPN 7,922,096).

Re Claim 4, Munk discloses a method of providing a drug delivery assembly comprising the steps of: providing a drug-filled cartridge (11) (Munk Fig. 1a), the drug-filled cartridge (11) comprising an outlet (111) and an axially displaceable piston (112), providing a processor- controlled drug delivery device (as seen in Munk Fig. 1a) comprising: a cartridge holder (12) adapted to receive the drug-filled cartridge (12) (Munk Abstract; Col. 5 Lines 7-12), an expelling 
	Eilersen discloses a cartridge (10) with electronically readable information (121-127) (Eilersen Abstract) wherein a determination of at least one parameter value is made for the cartridge (10), the parameter value being in the form of a dimension or identifier specific to the cartridge and structure for reading the readable information of the drug-filled cartridge, the readable information provided on the cartridge in the form of at least one determined parameter value to characterize a physical property of a component of the drug delivery device and which is relevant for the performance and accuracy of the drug delivery device, the parameter value for the cartridge, a processor with a memory having stored corresponding nominal value data; the cartridge with readable information for ensuring safe and convenient use of the medication in connection with a patient (Eilersen Col. 1 Lines 43-53, Col.5 Lines 51- 55, Col. 6 Lines 36-42).
	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of the present application to have configured the drug-filled cartridge of 

Re Claim 5, Munk discloses the steps of inserting the drug-filled cartridge (11) in the cartridge holder (12) (Munk Col. 5 Lines 7-12), storing in the memory (17) of the processor (18) correction data (Munk Col. 5 Line 1 to Col. 6 Line 58). However, Munk does not disclose reading the cartridge readable information, and the correction data stored in the memory being based on differences between at least one determined parameter value, and the stored corresponding nominal value data. Eilersen discloses reading the cartridge readable information, and the correction data stored in the memory being based on differences between the determined parameter value, and a corresponding nominal value for ensuring safe and convenient use of the medication in connection with a patient (Eilersen Col. 1 Lines 43-53, Col. 5 Lines 51-55, Col. 6 Lines 36-42). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method of .

Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Munk (USPN 7,500,959) in view of Castellano et al. (USPN 5,536,249).

Re Claim 8, Munk discloses a drug delivery device (Munk Fig. 1a) comprising: a drug- filled cartridge (11), or structure (12) for receiving the drug-filled cartridge (11), the drug-filled cartridge comprising an outlet (111) and an axially displaceable piston (112), an expelling assembly comprising: a first group of components adapted to move during drug expelling, the first group of components comprising an axially displaceable piston drive member (13) adapted to engage the piston (112) of the drug-filled cartridge (11) (Munk elements 161 and 162; Col. 5 Lines 20-25), and a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group (wherein cartridge 11 is stationary - Munk Fig. 1a; Col. 5 Lines 7-11), a drive structure (15, 161, 162) for moving the axially displaceable piston drive member (13) (Munk Fig. 1a; Abstract).
	Munk further discloses a processor (18) comprising a memory (17), wherein: a correction value is stored in the memory (17), the correction value being based on one or more differences between a determined parameter value to characterize a physical property of a component of the drug delivery device and which is relevant for the performance and accuracy 
	Castellano discloses a drug injection device comprising a dose setting structure (12) allowing a user to set a nominal dose amount of drug to be expelled, a display (34) adapted to display a dose amount, and a processor (32) adapted to control the dis play (34) to display the dose amount, all features of which allow ease of use (Castellano Col. 2 Lines 43-48, Col. 5 Lines 39-53, Col. 7 Lines 14-29; Claim 1). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to have modified the drug delivery device of Munk to comprise a dose setting structure allowing a user to set a nominal dose amount of drug to be expelled, a display adapted to display a dose amount, and the processor being adapted to control the display to display a dose amount as disclosed by Castellano, the aforementioned features allowing for ease of use of the device.

Re Claim 9, Munk in view of Castellano disclose all of the limitations of Claim 8. Munk further discloses wherein at least two correction values are stored in the memory, the correction values being correlated to the position of the piston rod, and the processor is adapted to, based on the correction value for the current position of the piston rod and a nominally set dose amount, calculate a corrected dose amount and control the display to display the corrected dose amount (Munk Col. 5 Line 1 to Col. 6 Line 58).

Re Claim 10 and 11, Munk in view of Castellano disclose all of the limitations of Claim 9. Munk fails to disclose wherein the display is adapted to display dose amounts in increments of a given unit; and wherein the dose setting structure is adapted to set a nominal dose amount of drug to be expelled in increments which are a fraction of the dis play increment. Castellano discloses wherein the display (34) is adapted to display dose amounts in increments of a given unit (Castellano Col. 5 Lines 39-53 and Col.5 Lines 57-62 - wherein an amount of medication injected implies dose amounts in increments of a given unit); and wherein the dose setting structure (12) is adapted to set a nominal dose amount of drug to be expelled in increments which are a fraction of the display increment (Castellano Col. 9 Lines 13-24), the aforementioned configurations for easy and real-time review by a doctor (Castellano Col. 5 Lines 39-53).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to have modified the display and dose setting structure of Munk in view of Castellano to be configured where the display is adapted to display dose amounts in increments of a given unit; and wherein the dose setting structure is adapted 

Re Claim 13, Munk discloses a drug delivery device (Munk Fig. 1a) comprising: a drug filled cartridge (11), or structure (12) for receiving the drug-filled cartridge (11), the drug-filled cartridge (11) comprising an outlet (111) and an axially displaceable piston (112), an expelling assembly (161, 162) comprising: a first group of components adapted to move during drug expelling, the first group of components comprising an axially displaceable piston drive member (13) adapted to engage the piston (112) of the drug-filled cartridge (11) (Munk Col. 5 Lines 20- 25), and a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group (wherein cartridge 11 is stationary - Munk Fig. la; Col. 5 Lines 7-11), the nominal dose amount corresponding to a nominal axial displacement of the piston drive member (13), a motor (15) for moving the piston drive member (13) in a distal direction to thereby expel drug from the drug-filled cartridge (11) (Munk Col. 5 Lines 20-25) a processor (18) comprising a memory (17), the processor (18) being adapted to control the motor (15) to displace the piston drive member (13) axially (Munk Col. 6 Lines 20-40).
	Munk further discloses wherein: a correction value is stored in the memory, the correction value being based on one or more differences between a determined parameter value to characterize a physical property of a component of the drug delivery device and which is relevant for the performance and accuracy of the drug delivery device specific to at least one of the first group of components, the determined parameter value being in the form of a 
	However, Munk does not disclose a dose setting structure allowing a user to set a nominal dose amount of drug to be expelled and a display adapted to display a dose amount. Castellano discloses a drug injection device comprising a dose setting structure (12) allowing a user to set a nominal dose amount of drug to be expelled and a display (34) adapted to display a dose amount, all features of which allow ease of use (Castellano Col. 2 Lines 43-48, Col. 5 Lines 39-53, Col. 7 Lines 14-29; Claim 1). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to have modified the drug delivery device of Munk to comprise a dose setting structure allowing a user to set a nominal dose amount of drug to be expelled and a display adapted to display a dose amount as disclosed by Castellano, the aforementioned features allowing for ease of use of the device.

Re Claim 14, Munk in view of Castellano disclose all of the limitations of Claim 13. Munk further discloses wherein at least two correction values are stored in the memory (17), the correction values being correlated to the position of the piston rod (13), and the processor (18) is adapted to, based on the correction value for the current position of the piston rod (13) and a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Munk (USPN 7,500,959) in view of Castellano et al. (USPN 5,536,249) as applied to Claim 9 above, and further in view of Eilersen (USPN 7,922,096).

Re Claim 12, Munk in view of Castellano disclose all of the limitations of Claim 9. Munk further discloses a cartridge holder (12) adapted to receive the drug-filled cartridge (11) (Munk Fig. 1a). However, Munk in view of Castellano fail to disclose the drug-filled cartridge being provided with readable information in respect of the determined parameter value specific to the drug-filled cartridge, and structure for reading the cartridge readable information, wherein the processor is adapted to calculate a correction value based at least in part on the difference between the cartridge parameter value information, and the corresponding stored nominal value.
	Eilersen discloses a cartridge (10) with electronically readable information (121-127) (Eilersen Abstract) wherein a determination of at least one parameter value is made for the cartridge (10), and structure for reading the readable information of the drug-filled cartridge, the cartridge with structure for reading the cartridge readable information, wherein the processor is adapted to calculate a correction value based at least in part on the difference between the cartridge parameter value information, and a corresponding stored nominal value 
	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of the present application to have configured the drug-filled cartridge of Munk in view of Castellano to be provided with readable information in respect of a determined parameter value for the drug-filled cartridge, and structure for reading the cartridge readable information, wherein the processor is adapted to calculate a correction value based at least in part on the difference between the cartridge parameter value information, and a corresponding stored nominal value, the configuration as disclosed by Eilersen for ensuring safe and convenient use of the medication in connection with a patient.

Response to Arguments
Applicant’s argument filed 09/21/2021 with respect to objection of Claim 13 has been fully considered and is persuasive. Amendment of Claim 13 has resulted in withdrawal of objection to Claim 13.

Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding 112 rejections begin on Page 10 of the response. With regard to the term “second group of components,” applicant states that “the first and second group of components are well and literally defined.” As the first group of components are not in dispute, any arguments directed to this point are moot. As opposed to putting on the record what components are considered the “second group of components,” applicant merely . 
	Arguments directed to drawing objections begin on Page 11 of the response. As to the lack of guidance to the second group of components absence in the figures, applicant argues that a drawing to that effect is only required where necessary for the understanding of the subject matter to be patented, MPEP 608.02. Examiner believes it is not only necessary but critical for the drawings to illustrate the “second group of components” where it is currently unclear from the specification and drawings what the “second group of components” are and how they relate to the first group of components. One of ordinary skill in the art cannot be left guessing as to what constitutes the “second group of components” as examiner currently is. 
	Arguments directed to 102 rejections begin on Page 12 of the response. Applicant argues “that Munk merely discloses a medical device that can be calibrated in the traditional way, and any corrections are therefore based on traditional system based calibration values stored in memory.” Applicant goes on to state “the present invention uses component based correction values (along with stored nominal values) to produce component based correction data.” Although examiner thanks applicant for clarifying amendments, applicant’s amendments raise new issues of indefiniteness. Although differences between the present case and the prior art are apparent, issues of indefiniteness must be addressed. Examiner is available at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/20/2022